     Case 2:19-cv-00022-GMN-CWH Document 1 Filed 01/03/19 Page 1 of 11




 1    DICKINSON WRIGHT PLLC
      MICHAEL N. FEDER
 2    Nevada Bar No. 7332
 3    8363 West Sunset Road, Suite 200
      Las Vegas, NV 89113
 4    Telephone: 702-550-4440
      Facsimile: 844-670-6009
 5    Email: mfeder@dickinsonwright.com
 6    DICKINSON WRIGHT PLLC
 7    MARTIN D. HOLMES (Pro Hac Vice to be submitted)
      Tennessee Bar No. 012122
 8    PETER F. KLETT (Pro Hac Vice to be submitted)
      Tennessee Bar No. 012688
 9    Fifth Third Center, Suite 800
      424 Church Street
10    Nashville, TN 37219
11    Telephone: 615-244-6538
      Facsimile: 844-670-6009
12    Email: mdholmes@dickinson-wright.com
      Email: pklett@dickinson-wright.com
13    Attorneys for Plaintiff and Putative Collective Class Members
14                               UNITED STATES DISTRICT COURT
15                                    DISTRICT OF NEVADA

16    ALBERTO DELARA, on behalf of himself and            Case No.
      others similarly situated,
17
                             Plaintiff,                              COLLECTIVE ACTION
18                                                                      COMPLAINT
              v.
19
      DIAMOND RESORTS INTERNATIONAL
20    MARKETING, INC.,

21                           Defendant.

22
                                COLLECTIVE ACTION COMPLAINT
23
                                           I.      OVERVIEW
24
             1.     Plaintiff ALBERTO DELARA (“Plaintiff” or “Representative Plaintiff”) brings
25
      this collective action complaint against Defendant for violations of the Fair Labor Standards Act
26
      (“FLSA”), on behalf of himself and all other similarly situated employees, consisting of two (2)
27
      separate FLSA Collective Action Classes: (1) the “Concierge Class,” consisting of all current and
28
                                                     1
     Case 2:19-cv-00022-GMN-CWH Document 1 Filed 01/03/19 Page 2 of 11




 1    former Concierges who worked for Defendant at any time since December 28, 2015 (hereinafter

 2    referred to as the “Recovery Period”); and (2) the “Marketing Supervisor Class,” consisting of all

 3    current and former Marketing Supervisors who worked for Defendant at any time during the

 4    Recovery Period.

 5            2.      During Plaintiff’s employment with Defendant, including part of the Recovery

 6    Period, Plaintiff worked as a non-exempt, commission-paid Concierge, receiving an advance at

 7    the hourly rate of $8.05 an hour. For hours worked in excess of forty (40) in a workweek, Plaintiff

 8    was paid overtime at the hourly rate of $12.07, which was one and one-half times Plaintiff’s hourly

 9    rate.

10            3.      During the Recovery Period as a Concierge, Plaintiff worked more than forty (40)

11    hours per week on occasion. For example, according to Defendant’s pay records attached as

12    Exhibit 1, during the pay period between January 31, 2016 and February 13, 2016, Plaintiff

13    worked 84.5 hours, which included 4.5 hours of overtime. Further, according to Defendant’s pay

14    records attached as Exhibit 2, during the pay period between June 5, 2016 and June 18, 2016,

15    Plaintiff worked 83.01 hours, which included 3.01 hours of overtime.

16            4.      During Plaintiff’s employment as a Concierge with Defendant, including the

17    Recovery Period, Plaintiff and other Concierges were denied proper compensation for all hours

18    worked, including overtime pay at time and one-half their regular rates of pay (i.e. total

19    compensation) for all hours worked in excess of forty (40) hours in a workweek. Instead of paying

20    overtime based on the total weekly compensation of Plaintiff and other Concierges, Defendants

21    paid overtime based on one and one-half times their hourly advance (typically minimum wage in

22    the state where Plaintiff and Concierges worked). For example, Defendant paid Plaintiff an

23    advance at the rate of $8.05 an hour (Florida minimum wage), and for hours worked in excess of

24    forty (40) in a workweek, Defendant paid Plaintiff overtime at the rate of $12.07 an hour.

25            5.      Concierges did not meet the legal criteria for any exemption of the FLSA. Thus,

26    Defendant was legally required to pay Plaintiff and Concierges for all hours worked, including

27    overtime pay at time and one-half their regular rates of pay for all hours worked in excess of forty (40)

28    hours in a workweek.

                                                         2
     Case 2:19-cv-00022-GMN-CWH Document 1 Filed 01/03/19 Page 3 of 11




 1           6.      During Plaintiff’s employment with Defendant, including part of the Recovery

 2    Period, Plaintiff was classified as a non-salaried Marketing Supervisor and was paid at an hourly

 3    rate, plus commissions and bonuses. For hours worked in excess of forty (40) in a workweek,

 4    Plaintiff was paid overtime at a rate of one and one-half times Plaintiff’s hourly rate.

 5           7.      As a Marketing Supervisor, Plaintiff regularly and routinely worked more than 40

 6    hours in a typical workweek, and frequently fifty (50) or more hours per week. For example,

 7    according to Defendant’s records attached as Exhibit 3, during the pay period between May 7,

 8    2017 and May 20, 2017, Plaintiff worked at 100.08 hours, which included 20.08 hours of overtime.

 9    According to Defendant’s pay records attached as Exhibit 4, during the pay period between June

10    4, 2017 and June 17, 2017, Plaintiff worked 103.68 hours, which included 23.68 hours of overtime.

11           8.      During Plaintiff’s employment as a Marketing Supervisor with Defendant,

12    including the Recovery Period, Plaintiff and other Marketing Supervisors were denied proper

13    compensation for all hours worked, including overtime pay at time and one-half their regular rates

14    of pay for all hours worked in excess of forty (40) hours in a workweek.

15           9.      Although titled “Marketing Supervisors” by Defendant, Plaintiff and other Marketing

16    Supervisors did not meet the legal criteria to qualify as exempt under any exemption of the FLSA,

17    including but not limited to the fact that Plaintiff and other Marketing Supervisors were not paid on a

18    salary basis. Instead, Plaintiffs and other Marketing Supervisors were paid on an hourly basis.

19           10.     Instead of calculating and paying overtime based on the total weekly compensation

20    of Plaintiff and other Marketing Supervisors (i.e. hourly pay, commissions and bonuses earned in

21    a given workweek), Defendants paid overtime based on one and one-half times their hourly rate

22    only, thereby depriving Plaintiff and other Marketing Supervisors of additional overtime pay owed

23    to them.

24           11.     Defendant’s failure to pay lawful overtime pay to Plaintiff and all members of the

25    Concierge and Marketing Supervisor Classes by excluding all commissions, bonuses and other

26    compensation earned in any given workweek when calculating the regular rate of pay, constitutes

27    a regular, recurring and willful violation of the FLSA.

28    ///

                                                        3
     Case 2:19-cv-00022-GMN-CWH Document 1 Filed 01/03/19 Page 4 of 11




 1            12.     Pursuant to 29 U.S.C. § 206(a)(1), § 207(a) and § 216(b), Defendant is liable to

 2    Plaintiff, Concierges and Marketing Supervisors for unpaid wages, including unpaid overtime

 3    compensation, plus an additional equal amount as liquidated damages, as well as attorney’s fees

 4    and costs.

 5            13.     Plaintiff and other Concierges are similarly situated under the FLSA, 29 U.S.C. §

 6    216(b), as they commonly suffered wage losses under Defendant’s uniform and illegal payroll

 7    policies, practices and procedures as alleged herein.

 8            14.     Plaintiff and other Marketing Supervisors are similarly situated under the FLSA,

 9    29 U.S.C. § 216(b), as they commonly suffered wage losses under Defendant’s uniform and illegal

10    payroll policies, practices, and procedures as alleged herein.

11                                 II.     JURISDICTION AND VENUE

12            15.     This Court has subject matter jurisdiction over the collective actions brought for

13    violations of the FLSA pursuant to 29 U.S.C. § 216(b) and 28 U.S.C. § 1331 & § 1343.

14            16.     This Court has personal jurisdiction over the collective actions brought pursuant to

15    Rule 4 of the Federal Rules of Civil Procedure.

16            17.     Venue is proper in the District of Nevada under 28 U.S.C. § 1391 because

17    Defendant’s principal place of business is in this District and a substantial portion of the events

18    forming the basis of the suit, including the decision to not properly pay overtime to Defendant’s

19    Concierges and Marketing Supervisors occurred in this District.

20                                              III. PARTIES

21            18.     Plaintiff Alberto DeLara is a resident and citizen of Florida. Plaintiff’s Consent

22    Form to join this lawsuit is attached as Exhibit 5. During the Recovery Period as defined above,

23    Plaintiff worked as a Concierge and Marketing Supervisor for Defendant at several of Defendant’s

24    resorts in Florida.

25            19.     Defendant Diamond Resorts International Marketing, Inc. (“DRIMI”) is a

26    California corporation with its principal place of business located at 10600 W. Charleston Blvd.,

27    Las Vegas, Nevada 89135. DRIMI’s registered agent for service in Nevada is National Registered

28    Agents, Inc. of Nevada, 701 S. Carson Street, Suite 200, Carson City, Nevada.

                                                        4
     Case 2:19-cv-00022-GMN-CWH Document 1 Filed 01/03/19 Page 5 of 11




 1                           IV.     DEFENDANT’S BUSINESS OPERATIONS

 2           20.       Defendant operates under the trade name Diamond Resorts. Defendant owns

 3    and/or manages over 100 ownership resorts.

 4           21.       Defendant sells ownership interests in its resort properties to the general public.

 5           22.       At many of Defendant’s resorts, including those in Florida and Nevada, Defendant

 6    has sales offices on site which Defendant uses to market and sell ownership interests in

 7    Defendant’s resort properties. Defendant uses a similar business model for marketing and sales,

 8    consisting of Concierges who work on site to market Defendant’s ownership interests and to solicit

 9    prospective owners and current owners to visit Defendant’s sales offices, where they are met by

10    Defendant’s sales representatives who attempt to obtain purchases of ownership interests in

11    Diamond resort properties.

12           23.       In addition, Defendant’s on-site marketing and sales offices share common

13    management and/or a common management structure, including but not limited to Marketing

14    Supervisors, and utilize the same uniform policies, practices, and procedures for conducting

15    marketing and sales operations, as well as timekeeping, compensation, and payroll for Concierges

16    and Marketing Supervisors.

17           24.       Defendant also utilizes an upper management structure at the levels above the on-

18    site Marketing Supervisors, consisting of regional Marketing Supervisors, as well as marketing

19    management at Defendant’s corporate offices in Las Vegas, Nevada.

20           25.       Upper level management decisions, including those related to the policies, practices

21    and procedures for conducting marketing and sales operations, timekeeping, compensation, and

22    payroll, are made at the corporate level in Las Vegas, Nevada, throughout the Recovery Period

23    defined above.

24           26.       At all relevant times, including throughout the Recovery Period, Defendant

25    employed and continues to employ Concierges and Marketing Supervisors at their on-site offices

26    to help market ownership interests in Defendant’s properties.

27    ///

28    ///

                                                         5
     Case 2:19-cv-00022-GMN-CWH Document 1 Filed 01/03/19 Page 6 of 11




 1           27.     During the Recovery Period, Concierges were paid on a commission basis with an

 2    hourly minimum wage advance (typically the minimum wage rate in the state where the Concierge

 3    worked) that was recouped or recoverable from earned commissions.

 4           28.     During the Recovery Period, Concierges were not paid overtime based on their

 5    regular rate of pay (i.e. all earnings, including commissions and bonuses); but instead were paid

 6    overtime based on one and one half times their hourly advance.

 7           29.     During the Recovery Period, Marketing Supervisors were paid on an hourly rate

 8    plus commission/bonus basis. During the Recovery Period, Marketing Supervisors were not paid

 9    overtime based on their regular rate of pay (i.e. all earnings, including commissions and bonuses);

10    but instead were paid overtime based on one and one half times their hourly rate.

11           30.     During the Recovery Period, Defendant classified all Marketing Supervisors as

12    non-exempt, overtime eligible employees who were entitled to receive overtime pay in workweeks

13    in which they worked more than forty (40) hours in a workweek.

14           31.     During the Recovery Period, Plaintiff was employed as a Concierge until

15    approximately August 13, 2016.        Plaintiff was employed as a Marketing Supervisor from

16    approximately August 14, 2016, to November 29, 2018.

17           32.     While Plaintiff worked as a Concierge, he was paid an advance of $8.05 an hour,

18    the Florida minimum wage at the time. If Plaintiff worked overtime, he was paid one and one half

19    times the $8.05, which equaled $12.076 per hour.

20           33.     As a Concierge, Plaintiff was not paid all overtime due and owing to him. For

21    example, according to Plaintiff’s pay record for the pay period ending August 13, 2016, Plaintiff

22    had been paid $172.22 year to date for overtime. See Exhibit 6. Based on this pay record,

23    according to Defendant, Plaintiff had worked 14.26 hours of overtime, which when multiplied by

24    one and one half times Plaintiff’s hourly rate of pay of $8.05 an hour, equated to an overtime rate

25    of $12.076, which when multiplied by 14.26 hours, equaled $172.22. Plaintiff, however, had

26    earned $39,007.91 in commissions year to date as of August 13, 2016, which was not used in

27    calculating the overtime payable to Plaintiff.

28    ///

                                                       6
     Case 2:19-cv-00022-GMN-CWH Document 1 Filed 01/03/19 Page 7 of 11




 1              34.   In the pay periods during the Recovery Period that Plaintiff worked as a Marketing

 2    Supervisor, and he was initially paid at an hourly rate of $11.35 per hour plus commissions and

 3    bonuses, which later increased to $12.01 an hour plus commissions and bonuses. When Plaintiff

 4    worked overtime, he was paid at an overtime rate equaling one and one half times his hourly rate,

 5    but Defendant excluded Plaintiffs’ commissions, bonuses and other earnings from the computation

 6    of Plaintiff’s regular rate of pay when calculating overtime pay owed to Plaintiff.

 7              35.   For example, Plaintiff’s pay records for the pay period ending December 17, 2016

 8    are attached as Exhibit 7. According to Plaintiff’s pay records, for the pay period from December

 9    4, 2016, to December 17, 2016, Plaintiff worked at least 20.78 hours of overtime. At the hourly

10    rate of $18.0154 (one and one half times Plaintiff’s hourly rate of $12.01), Plaintiff was paid

11    $374.36 in overtime (20.78 hours times $18.0154). Plaintiff, however, had earned additional

12    compensation in the form of commissions and bonuses which Defendant excluded when

13    calculating Plaintiff’s regular rate of pay for determining overtime pay owed to Plaintiff.

14              36.   The aforementioned examples demonstrating the manner in which Plaintiff was

15    compensated, including the improper and illegal calculation of overtime pay, were and are

16    consistent with Defendant’s policies, practices and procedures of compensating other Concierges

17    and Marketing Supervisors throughout the Recovery Period.

18                               V.     COVERAGE UNDER THE FLSA

19              37.   During the Recovery Period, Defendant was and/or is an employer of Plaintiff,

20    Concierges and Marketing Supervisors within the meaning of § 3(d) of the FLSA, 29 U.S.C. §

21    203(d).

22              38.   During the Recovery Period, Defendant has constituted an enterprise within the

23    meaning of § 3(r) of the FLSA, 29 U.S.C. § 203(r).

24              39.   During the Recovery Period, Plaintiff, Concierges and Marketing Supervisors are

25    or were employees within the meaning of § 3(e)(1) of the FLSA. 29 U.S.C. § 203(e)(1).

26              40.   During the Recovery Period, the minimum wage and overtime provisions set forth

27    in § 6 and § 7, respectively, of the FLSA applied to Defendant, and to each of Defendant’s

28    Concierges and Marketing Supervisors.

                                                       7
     Case 2:19-cv-00022-GMN-CWH Document 1 Filed 01/03/19 Page 8 of 11




 1           41.     The job duties performed by Plaintiff as a Concierge and Marketing Supervisor

 2    during his employment with Defendant were substantially similar to those performed by other

 3    Concierges and Marketing Supervisors during their employment with Defendants, including

 4    during the FLSA Recovery Period as defined above.

 5                           VI.     FLSA COLLECTIVE ACTION ALLEGATIONS

 6           42.     Plaintiff reasserts and re-alleges the allegations set forth above.

 7           43.     Plaintiff brings this FLSA collective action on behalf of himself and all other

 8    persons similarly situated pursuant to § 16(b) of the FLSA (codified at 29 U.S.C. § 216(b)), which

 9    provides, in pertinent part, as follows:

10                   An action to recover the liability prescribed in either of the
                     preceding sentences may be maintained against any employer . . . by
11                   any one or more employees for and in behalf of himself or
                     themselves and other employees similarly situated.
12
13           44.     The Concierge Class and Marketing Supervisor Class consist of all current and

      former Concierges and Marketing Supervisors who worked for Defendant at any time since
14
      December 28, 2015.
15
             45.     Section 13 of the FLSA, codified at 29 U.S.C. § 213, exempts certain categories of
16
      employees from overtime pay obligations. None of the FLSA exemptions from overtime pay apply
17
      to Plaintiff, Concierges or Marketing Supervisors while working for Defendant at any time since
18
      December 28, 2015.
19
             46.     The FLSA requires covered employers, such as Defendant, to compensate all non-
20
      exempt employees for all hours worked, including overtime pay for work performed in excess of
21
      forty (40) hours per in a workweek at their regular rate of pay.
22
             47.     Throughout the Recovery Period, Plaintiff, Concierges and Marketing Supervisors
23
      were entitled to receive overtime when they worked more than forty (40) hours in a workweek
24
      based on their regular rate of pay, which included not only their hourly rate, but also commissions,
25
      bonuses and other compensation they earned for the workweek.
26
      ///
27
      ///
28
                                                        8
     Case 2:19-cv-00022-GMN-CWH Document 1 Filed 01/03/19 Page 9 of 11




 1           48.     Plaintiff, Concierges and Marketing Supervisors are and were victims of

 2    Defendant’s widespread, repeated, systematic, illegal and uniform compensation policies,

 3    practices and/or procedures designed to evade the overtime requirements of the FLSA.

 4           49.     Defendant willfully engaged in a pattern of violating the FLSA throughout the

 5    Recovery Period by knowingly failing to pay overtime to Concierges and Marketing Supervisors

 6    for all hours worked in excess of forty (40) in a workweek and/or failing to pay overtime at the

 7    proper regular rate based on their total compensation earned for the workweek.

 8           50.     Defendant’s conduct constitutes willful violations of the FLSA within the meaning

 9    of 29 U.S.C. § 255.

10           51.     Defendant is liable under the FLSA for failing to properly compensate Plaintiff,

11    Concierges and Marketing Supervisors for the overtime hours they worked during the Recovery

12    Period. Plaintiff is substantially similar to other Concierges and Marketing Supervisors, and, as

13    such, notice should be sent to current and former Concierges and Marketing Supervisors who

14    worked for Defendant during the Recovery Period. There are numerous similarly situated current

15    and former Concierges and Marketing Supervisors of Defendant who have suffered from

16    Defendant’s common and uniform policies, practices and/or procedures of not paying Concierges

17    and Marketing Supervisors, including Plaintiff, overtime pay for all hours worked above forty (40)

18    in a workweek and/or not paying overtime at the Concierges’ and Marketing Supervisors’ lawful

19    regular rate of pay which is calculated based on their total compensation for the workweek. These

20    similarly situated current and former Concierges and Marketing Supervisors would benefit from

21    the issuance of a Court-supervised notice of the present lawsuit and the opportunity to join in this

22    action. Those similarly situated employees are known to Defendant, and are readily identifiable

23    through Defendant’s records.

24           52.     Plaintiff, Concierges and Marketing Supervisors are entitled to damages equal to

25    the overtime pay for all hours worked above forty (40) in a workweek calculated at their proper

26    regular rate of pay based on their total earnings for a given workweek as mandated by the FLSA

27    within the three (3) years preceding the filing of the Complaint, because Defendant acted willfully

28    and knew, or showed reckless disregard for whether, its conduct was prohibited by the FLSA.

                                                       9
     Case 2:19-cv-00022-GMN-CWH Document 1 Filed 01/03/19 Page 10 of 11




 1              53.   Defendant has not acted in good faith or with reasonable grounds to believe that its

 2    actions and omissions were not a violation of the FLSA as alleged in the preceding paragraphs.

 3    As a result thereof, Plaintiff, Concierges and Marketing Supervisors are entitled to recover an

 4    award of liquidated damages in an amount equal to the amount of unpaid overtime compensation,

 5    as permitted by § 16(b) of the FLSA. See 29 U.S.C. § 216(b). Alternatively, should the Court find

 6    that Defendant acted in good faith and with reasonable grounds to believe it was complying with

 7    the FLSA, Plaintiff, Concierges, and Marketing Supervisors are entitled to an award of

 8    prejudgment interest at the applicable legal rate of pay.

 9              54.   As a result of the aforementioned violations of the FLSA, overtime compensation

10    has been unlawfully withheld by Defendant from Plaintiff, Concierges and Marketing Supervisors.

11    Accordingly, Defendant is liable under § 16(b) of the FLSA (codified at 29 U.S.C. § 216(b)),

12    together with an additional amount as liquidated damages, pre-judgment and post-judgment

13    interest, reasonable attorney’s fees, and costs of this action.

14                                     VII.    PRAYER FOR RELIEF
15              1.    Wherefore, Plaintiff, on behalf of himself and all other similarly situated
16    Concierges and Marketing Supervisors, respectfully request that this Court grant the following
17    relief:
18              a.    An order conditionally certifying this as a collective action on behalf of two
19    Classes, the Concierge Class and the Marketing Supervisor Class, with prompt issuance of notice
20    pursuant to 29 U.S.C. § 216(b) to all similarly situated members of the Collective Action Classes,
21    apprising them of the pendency of this action, and permitting them to assert timely FLSA claims
22    in this action by filing individual consents to join this lawsuit pursuant to 29 U.S.C. § 216(b);
23              b.    An order designating Plaintiff as representative of the Concierge and Marketing
24    Supervisor Classes;
25              c.    An order designating Dickinson Wright PLLC as counsel for the Concierge and
26    Marketing Supervisor Classes;
27    ///
28
                                                        10
     Case 2:19-cv-00022-GMN-CWH Document 1 Filed 01/03/19 Page 11 of 11




 1            d.    An award of unpaid wages, including all overtime compensation, due under the

 2    FLSA;

 3            e.    An award of liquidated damages as a result of the Defendant’s failure to exercise

 4    good faith in failing to pay lawful overtime compensation pursuant to 29 U.S.C. § 216;

 5            f.    An award of prejudgment and post-judgment interest;

 6            g.    An award of costs and expenses of this action, together with reasonable attorney’s

 7    fees pursuant to FLSA; and

 8            h.    Such other and further relief as this Court deems just and proper.

 9
              DATED this 3rd day of January 2019.
10
11                                                        Respectfully submitted,
12                                                        DICKINSON WRIGHT PLLC
13
                                                          By: /s/ Michael N. Feder
14                                                        Michael N. Feder (NV Bar No. 7332)
                                                          8363 West Sunset Road Suite 200
15                                                        Las Vegas, NV 89113
                                                          Telephone: 702-550-4440
16                                                        Facsimile: 844-670-6009
17                                                        Email: mfeder@dickinson-wright.com

18                                                        Martin D. Holmes (TN Bar No. 012122)
                                                          Peter F. Klett (TN Bar No. 012688)
19                                                        Fifth Third Center, Suite 800
20                                                        424 Church Street
                                                          Nashville, TN 37219
21                                                        Telephone: 615-244-6538
                                                          Facsimile: 844-670-6009
22                                                        Email: mdholmes@dickinson-wright.com
                                                          Email: pklett@dickinson-wright.com
23
24                                                        Attorneys for Plaintiffs, Putative Collective
                                                          Class Members
25
26
27
28
                                                    11
